Case 19-33568-mvl7 Doc 66 Filed 06/26/20         Entered 06/26/20 09:25:13       Page 1 of 17




United States Department of Justice
Office of the United States Trustee
1100 Commerce St. Room 976
Dallas, Texas 75242
(214) 767-1079
Meredyth A. Kippes, Trial Attorney
State Bar No. 24007882

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                                       §
                                             §
Eric C. Blue, et al.,                        §            CASE NO. 19-33568-bjh7
                                             §
Debtors.                                     §

_______________________________________________________________________

                                             §
WILLIAM T. NEARY,                            §
UNITED STATES TRUSTEE,                       §
                                             §
     PLAINTIFF,                              §     ADVERSARY NO.____________
                                             §
v.                                           §
                                             §
Eric C. Blue,                                §     HON. BARBARA J. HOUSER
                                             §
     DEFENDANT.                              §


           COMPLAINT OBJECTING TO DEBTOR’S DISCHARGE OR, IN THE
              ALTERNATIVE, FOR DISMISSAL UNDER 11 U.S.C. § 707(a)

      NOW COMES the United States Trustee for Region 6 and files this Complaint Objecting

to Debtor’s Discharge or, in the Alternative, for Dismissal under 11 U.S.C. § 707(a), and would

respectfully show the Court the following:




Complaint                                                                    Page 1 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20             Entered 06/26/20 09:25:13     Page 2 of 17




                                 JURISDICTION AND VENUE

       1.         This Complaint is filed in accordance with 11 U.S.C. §§ 307 and 727. The

Court has jurisdiction to hear and determine this complaint pursuant to 28 U.S.C. § 157(b)(2)(J)

and the Standing Order of Reference of the United States District Court for the Northern District

of Texas.

       2.         Venue of this proceeding is in the United States District Court for the Northern

District of Texas in accordance with 28 U.S.C. § 1409(a).

                                             PARTIES

       3.         The Plaintiff is the United States Trustee for Region 6.

       4.         The Defendant is Eric C. Blue (“Mr. Blue” or the “Defendant”).              The

Defendant may be served at 3140 Harvard Avenue, Dallas, Texas 75205, which is the address

listed on the involuntary bankruptcy petition initiating this case.

       5.         Upon information and belief, Mr. Blue may also be served at the following

addresses:

       2100 Cedar Springs Road
       Suite 602, Dallas, Texas 75201

       8117 Preston Road, Suite 300
       Dallas, Texas 75225

       1213 O Street NW
       Washington, D.C. 20005
                                              FACTS

       6.      Portfolio Secure Lone, LLC (“PSL”) filed an Involuntary Petition under chapter 7

of the Bankruptcy Code against Mr. Blue on October 29, 2019 (Main Case Docket Entry No. 1).

       7.      On October 30, 2019, the Clerk of Court issued a Summons to Debtor in an


Complaint                                                                      Page 2 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20           Entered 06/26/20 09:25:13      Page 3 of 17




Involuntary Case (Main Case Docket Entry No. 2) on Mr. Blue informing him that he had 21

days to respond to the Involuntary Petition.

       8.        On October 30, 2019, the Court entered the Standing Scheduling Order Regarding

Involuntary Case (Main Case Docket Entry No. 3) setting a status conference in this involuntary

proceeding for December 6, 2019 at 10:00 a.m.

       9.        On October 31, 2019, PSL filed a motion (Main Case Docket Entry No. 4) to

jointly administer the individual involuntary case of Mr. Blue with the simultaneously filed

involuntary cases of Mr. Blue’s related entities, Capital Park Management Company, LLC (Case

No. 19-33569) and Capital Park Private Equity Partners, LLC (Case No. 19-33571) (together, the

“Corporate Debtors”).

       10.       On October 31, 2019, PSL filed a notice of hearing of the motion for joint

administration (Main Case Docket Entry No. 5) setting a hearing on that motion for December 6,

2019 at 10:00 a.m. and noticing the status conference in the involuntary proceeding for the same

date and time.

       11.       On October 31, 2019, counsel for PSL filed the summons service executed (Main

Case Docket Entry No. 6) showing that the involuntary summons was served on Mr. Blue on

October 31, 2019 at the following addresses:




       12.       Mr. Blue did not, timely or untimely, file an answer or other response to the

Involuntary Petition.

       13.       The Court entered the Order for Relief in an Involuntary Case (the “Order for


Complaint                                                                     Page 3 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20               Entered 06/26/20 09:25:13     Page 4 of 17




Relief,” Main Case Docket Entry No. 8) on November 26, 2019.

       14.     The Court’s BNC Notice (Main Case Docket Entry No. 12) reflects that the Order

for Relief was served on Mr. Blue at the following address on November 28, 2019:



       15.     The Order for Relief required Mr. Blue to file, pursuant to Bankruptcy Rule

1007(a)(2), a list containing the name and address of each of its creditors (the “Creditor Matrix”)

within 7 days from the date of entry of the Order for Relief.

       16.     The Order for Relief required Mr. Blue to file, pursuant to Bankruptcy Rule

1007(c), the bankruptcy schedules and statement of financial affairs required by 11 U.S.C. § 521

within 14 days from the date of entry of the Order for Relief.

       17.     In the event that Mr. Blue did not prepare and file the list of creditors, schedules

and statement of financial affairs as directed by the Order for Relief, the Order for Relief further

required, pursuant to Bankruptcy Rule 1007(k), PSL to prepare and file the papers within 30

days from the date of entry of the Order for Relief.

       18.     The Court entered an order jointly administering this case with the Corporate

Debtors’ cases on December 12, 2019 (Main Case Docket Entry No. 14).

       19.     Mr. Blue did not, timely or untimely, file his Creditor Matrix, Schedules or

Statement of Financial Affairs.

       20.     Mr. Blue did not timely or untimely file a Creditor Matrix, Schedules or

Statement of Financial Affairs for either of the Corporate Debtors.

       21.     In accordance with the Order for Relief, PSL filed a Creditor Matrix (Main Case

Docket Entry No. 17), Schedules (Main Case Docket Entry No. 18) and Statement of Financial


Complaint                                                                        Page 4 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20            Entered 06/26/20 09:25:13           Page 5 of 17




Affairs (Main Case Docket Entry No. 19) in this case.

       22.     PSL also filed a Creditor Matrix, Schedules, and a Statement of Financial Affairs

for each of the Corporate Debtors.

       23.     The first section 341 meeting of creditors in these jointly administered cases was

set in this case on January 6, 2020 at 11:20 a.m. (the “First Meeting of Creditors”).

       24.     Mr. Blue did not appear at the First Meeting of Creditors.

       25.     The chapter 7 trustee, Diane Reed (the “Trustee”), continued the section 341

meeting of creditors in these jointly administered cases to February 11, 2020 at 10:00 a.m. (the

“Second Meeting of Creditors”).

       26.     Mr. Blue did not appear at the Second Meeting of Creditors.

       27.     The Trustee again continued the section 341 meeting of creditors in these jointly

administered cases to March 11, 2020 at 10:00 a.m. (the “Third Meeting of Creditors”).

       28.     On March 6, 2020, the United States Trustee filed his Motion to Extend Deadline

by which the United States Trustee and/or the Chapter 7 Trustee may file a Complaint Objecting

to Discharge under 11 U.S.C. § 727 or a Motion to Dismiss under 11 U.S.C. § 707 through and

including May 5, 2020 (the “Original Motions to Extend” Main Case Docket Entry Nos. 23 and

24).

       29.     The Original Motions to Extend were set for hearing on April 3, 2020.

       30.     On March 6, 2020, after the filing of the Original Motions to Extend, Mr. Blue

represented via email to the United States Trustee that he did not oppose the relief set forth in the

Original Motions to Extend. See Main Case Docket Entry No. 27.

       31.     On March 9, 2020, Mr. Blue emailed the undersigned counsel, copy to Bradley


Complaint                                                                         Page 5 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20           Entered 06/26/20 09:25:13       Page 6 of 17




Perdue, requesting that the March 11, 2020 section 341 meeting of creditors be moved to March

18, 2020 because Mr. Blue had decided to retain counsel to assist him and that such counsel was

working to get up to speed.

       32.     Mr. Blue represented in his March 9, 2020 email that he wanted the meeting reset

so that his counsel could have time to prepare.

       33.     As of the date of the filing of this Complaint, no counsel has made an appearance

on behalf of Mr. Blue in the Main Case and Mr. Blue has not provided the United States Trustee

the name or contact information of his counsel.

       34.     Counsel for the United States Trustee replied to Mr. Blue’s March 9, 2020 email –

copy to Bradley Perdue, to David Elmquist, counsel for the Chapter 7 Trustee, and to Diane

Reed, the Chapter 7 Trustee – requesting the contact information of Mr. Blue’s new counsel,

telling Mr. Blue that she could not reset the meeting of creditors because she did not set it, and

telling Mr. Blue to confer with Ms. Reed and Mr. Elmquist regarding a resetting of the meeting.

       35.     On March 10, 2020, the Trustee emailed Mr. Blue – copy to David Elmquist,

Linda Paquette-Gordan, Omar Alaniz, and the undersigned counsel – indicating that she would

not be able to reset the section 341 meeting scheduled for March 11, 2020.

       36.     Mr. Blue replied that he had only gotten notice of the meeting that week and that

he was in upstate New York, so would be unable to attend.

       37.     Mr. Blue did not appear at the Third Meeting of Creditors on March 11, 2020.

       38.     The Trustee continued the section 341 meeting of creditors in these jointly

administered cases to April 14, 2020 at 12:00 p.m. (the “Fourth Meeting of Creditors”).

       39.     On March 12, 2020, the United States Trustee filed his Motion to Compel Debtor


Complaint                                                                      Page 6 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20           Entered 06/26/20 09:25:13       Page 7 of 17




to Appear at Section 341 Meeting of Creditors (the “Original Motions to Compel,” Main Case

Docket Entry No. 28) seeking to compel Mr. Blue to appear at the Fourth Meeting of Creditors

on April 14, 2020 on his own behalf and in the capacity of corporate representative of the

Corporate Debtors.

       40.     Due to the limited closing of the Court due to the global pandemic of COVID-19

caused by the novel coronavirus, the Fourth Meeting of Creditors was reset to June 2, 2020 at

11:00 a.m. See Notice of Reset Meeting of Creditors, Main Case Docket Entry No. 30.

       41.     Due to the limited closing of the Court and the resetting of the Fourth Meeting of

Creditors due to the global pandemic of COVID-19 caused by the novel coronavirus, the United

States Trustee filed his Amended Motion to Extend Deadline by which the United States Trustee

and/or the Chapter 7 Trustee may file a Complaint Objecting to Discharge under 11 U.S.C. § 727

or a Motion to Dismiss under 11 U.S.C. § 707 through and including July 6, 2020 (the

“Amended Motions to Extend,” Main Case Docket Entry Nos. 31 and 32) on March 18, 2020.

       42.     Also due to the limited closing of the Court and the resetting of the Fourth

Meeting of Creditors due to the global pandemic of COVID-19 caused by the novel coronavirus,

the United States Trustee filed his Amended Motion to Compel Debtor to Appear at Section 341

Meeting of Creditors (the “Amended Motion to Compel,” Main Case Docket Entry No. 33) on

March 18, 2020 seeking an order compelling Mr. Blue to appear at the Fourth Meeting of

Creditors on June 2, 2020 on behalf of himself and in the capacity of corporate representative for

the Corporate Debtors.

       43.     A hearing on the Amended Motions to Extend and the Amended Motion to

Compel was set for May 20, 2020 at 9:30 a.m.


Complaint                                                                      Page 7 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20         Entered 06/26/20 09:25:13      Page 8 of 17




       44.    The United States Trustee served the Amended Motion to Compel, the Amended

Motions to Extend, and the Notice of Hearing (Main Case Docket Entry No. 34) of both motions

on Mr. Blue at the following addresses:




       45.     On May 14, 2020, the Trustee filed her Expedited Motion for Order A)

Compelling Debtors to File the Section 521 Documents and B) Holding Eric C. Blue in

Contempt of Court if Such Documents are Not Timely Filed (the “Trustee’s Motion to Compel,”

Main Case Docket Entry No. 49) seeking an order compelling Mr. Blue to file Schedules and a

Statement of Financial Affairs (the “Section 521 Documents”) for himself and for the Corporate

Debtors by May 27, 2020.

       46.    The Trustee’s Motion to Compel was set for hearing on May 20, 2020 at 9:30

a.m.

       47.    The Trustee served notice of her Motion to Compel (Main Case Docket Entry No.

51) on Mr. Blue at the following address:




       48.    A hearing on the Amended Motions to Extend, the Amended Motion to Compel,

and the Trustee’s Motion to Compel was held on May 20, 2020 at 9:30 a.m.

Complaint                                                                   Page 8 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20          Entered 06/26/20 09:25:13       Page 9 of 17




       49.    Mr. Blue did not appear at the May 20, 2020 hearing on the Amended Motions to

Extend, the Amended Motion to Compel, and the Trustee’s Motion to Compel.

       50.    After presentation of evidence and argument, the Court granted the Amended

Motions to Extend.

       51.    After presentation of evidence and argument, the Court granted the Amended

Motion to Compel.

       52.    After presentation of evidence and argument, the Court granted the Trustee’s

Motion to Compel.

       53.    On May 20, 2020, the Court entered two orders granting the Amended Motions to

Extend extending the deadline to file a discharge objection (Main Case Docket Entry No. 58)

and/or a motion to dismiss (Main Case Docket Entry No. 57) to July 6, 2020.

       54.    On May 20, 2020, the Court entered the order granting the Trustee’s Motion to

Compel (the “Order Compelling Section 521 Documents,” Main Case Docket Entry No. 56)

requiring Mr. Blue to file the Section 521 Documents by May 27, 2020.

       55.    On May 21, 2020, the Court entered the order granting the Amended Motion to

Compel (the “Order Compelling Section 341 Meeting Attendance,” Main Case Docket Entry No.

59), which compels Mr. Blue to appear at the Fourth Meeting of Creditors on June 2, 2020 and

any subsequently set continued section 341 meeting of creditors.

       56.    Specifically, the Order Compelling Section 341 Meeting Attendance required as

follows:




Complaint                                                                     Page 9 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20        Entered 06/26/20 09:25:13      Page 10 of 17




       57.    On May 21, 2020, counsel for the United States Trustee served the Order

Compelling Section 341 Meeting Attendance.

       58.    On May 21, 2020 counsel for the United States Trustee served the order granting

the Amended Motion to Compel.

       59.    On May 21, 2020, counsel for the United States Trustee served the Order

Compelling Section 521 Documents.

       60.    On May 21, 2020, counsel for the United States Trustee sent a hard copy of an

email dated May 21, 2020 from Fareed Kaisani, one of Trustee’s counsel, to Eric C. Blue – copy

to Meredyth A. Kippes, Omar Alaniz, David Elmquist, and Cynthia Worthington – describing

the order granting the Amended Motions to Extend, the order granting the Amended Motion to


Complaint                                                                  Page 10 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20           Entered 06/26/20 09:25:13       Page 11 of 17




Compel, the order granting the Trustee’s Motion to Compel (the “Kaisani Email”).

        61.     On May 21, 2020, counsel for the United States Trustee filed a Certificate of

Service (the “Certificate of Service of Orders,” Main Case Docket Entry No. 60) reflecting the

service of the order granting the Amended Motions to Extend, the Order Compelling Section 341

Meeting Attendance, the Order Compelling Section 521 Documents, and the Kaisani Email on

May 21, 2020 on Mr. Blue by First Class United States Mail and via Federal Express at the

following address:




        62.     The Certificate of Service of the Orders also reflects that counsel for the United

States Trustee served the order granting the Amended Motions to Extend and the Order

Compelling Section 341 Meeting Attendance on Mr. Blue at the following email addresses on

May 21, 2020:

        Eric.Blue@capitalpark.net

        Eric.Blue@bridgewaynational.com

        ericcblue@gmail.com

        63.     Mr. Blue did not file the Section 521 Documents on behalf of himself by May 27,

2020.

        64.     Mr. Blue did not file the Section 521 Documents on behalf of the Corporate

Debtors by May 27, 2020.

Complaint                                                                     Page 11 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20            Entered 06/26/20 09:25:13        Page 12 of 17




       65.     As of the filing of this Complaint, Mr. Blue has not filed the Section 521

Documents on behalf of himself or the Corporate Debtors.

       66.     Mr. Blue failed to appear at the Fourth Meeting of Creditors on June 2, 2020.

 COUNT I – 11 U.S.C. § 727(a)(6)(A) and (a)(7) – DEFENDANT HAS REFUSED, IN THE
       CHAPTER 7 CASE, TO OBEY LAWFUL ORDERS OF THE COURT

       67.        The Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 66.

       68.        “The court shall grant the debtor a discharge, unless . . . the debtor has refused,

in the case . . . to obey any lawful order of the court, other than an order to respond to a material

question or to testify.”     11 U.S.C. § 727(a)(6)(A).       In order to carry its burden by a

preponderance of the evidence, the party objecting to discharge must show (a) that the court

entered an order directed at the debtor; (b) that the order was lawful; (c) that the order was not

one requiring a response to a material question or to testify, and (d) that the debtor refused to

obey the order. In re Wells, 426 B.R. 579, 608-09 (Bankr. N.D. Tex. 2006).

       69.        Once the party objecting to discharge meets its burden, the burden shifts to the

debtor to explain his or her failure to comply. Id. Under section 727(a)(6) a debtor “cannot claim

inadvertence or mistake, however, if the evidence presented establishes that the debtor was

aware of the orders sent to him and simply disregarded them.” Id. at 609-10.

       70.        In order to deny Mr. Blue’s discharge under section 727(a)(6) with regard to

actions taken in connection with the Corporate Debtors’ cases, the Court must also find that Mr.

Blue committed the acts specified in section 727(a)(6) “on or within one year before the date of

the filing of the petition, or during the case, in connection with another case, under this title or

under the Bankruptcy Act, concerning an insider.” 11 U.S.C. § 727(a)(7).

Complaint                                                                        Page 12 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20            Entered 06/26/20 09:25:13       Page 13 of 17




       71.          Mr. Blue failed and refused to obey the Order for Relief by failing to file his

Creditor Matrix within seven (7) days of the entry of the Order for Relief.

       72.          Mr. Blue failed and refused to obey the Order for Relief by failing to file his

Schedules and his Statement of Financial Affairs within fourteen (14) days of the entry of the

Order for Relief.

       73.          The Order for Relief did not require Mr. Blue to respond to a material question

or to testify. It only required Mr. Blue to file documents with the Court.

       74.          Mr. Blue received notice of the Order for Relief from the Court’s BNC Notice

on November 28, 2019.

       75.          Mr. Blue failed and refused to obey the Order Compelling Section 341 Meeting

Attendance by failing to appear at the Fourth Meeting of Creditors on June 2, 2020 on his own

behalf and as corporate representative of the Corporate Debtors.

       76.          Mr. Blue received notice of the Order Compelling Section 341 Meeting

Attendance in multiple ways as reflected by the United States Trustee’s Certificate of Service of

Orders filed with the Court on May 21, 2020.

       77.          The Order Compelling Section 341 Meeting Attendance did not require Mr.

Blue to respond to a material question or to testify. It required only that he appear at the section

341 meeting of creditors.

       78.          Mr. Blue failed and refused to obey the Order Compelling Section 521

Documents by failing to file the Section 521 Documents for himself and for the Corporate

Debtors by May 27, 2020.

       79.          The Order Compelling Section 521 Documents did not require Mr. Blue to


Complaint                                                                       Page 13 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20            Entered 06/26/20 09:25:13         Page 14 of 17




respond to a material question or to testify. It only required Mr. Blue to file documents with the

Court.

         80.      Mr. Blue received notice of the Order Compelling Section 521 Documents in

multiple ways as reflected by the United States Trustee’s Certificate of Service of Orders filed

with the Court on May 21, 2020.

         81.      Accordingly, the Court should deny the Defendant’s discharge in accordance

with 11 U.S.C. §§ 727(a)(6)(A) and (a)(7).

COUNT II -- 11 U.S.C. § 727(a)(5) and (a)(7) – FAILURE TO EXPLAIN LOSS OF ASSET

         82.      The Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 81.

         83.      “The court shall grant the debtor a discharge unless . . . the debtor has failed to

explain satisfactorily, before determination of denial of discharge under this paragraph, any loss

of assets or deficiency of assets to meet the debtor’s liabilities.” 11 U.S.C. § 727(a)(5).

         84.      In order to deny Mr. Blue’s discharge under section 727(a)(5) with regard to

actions taken in connection with the Corporate Debtors’ cases, the Court must also find that Mr.

Blue committed the acts specified in section 727(a)(5) “on or within one year before the date of

the filing of the petition, or during the case, in connection with another case, under this title or

under the Bankruptcy Act, concerning an insider.” 11 U.S.C. § 727(a)(7).

         85.      Mr. Blue has failed to explain satisfactorily the loss of asset or deficiency of

assets to meet his liabilities or the liabilities of the Corporate Debtors by failing, generally, to

participate in these bankruptcy cases.

         86.      Specifically, Mr. Blue failed to appear at the First Meeting of Creditors, the


Complaint                                                                        Page 14 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20             Entered 06/26/20 09:25:13      Page 15 of 17




Second Meeting of Creditors, the Third Meeting of Creditors, and the Fourth Meeting of

Creditors on behalf of himself and as corporate representative of the Corporate Debtors in

accordance with Section 343 of the Bankruptcy Code, which provides that “[t]he debtor shall

appear and submit to examination under oath at the meeting of creditors under section 341(a) of

this title.”

         87.       Further, Mr. Blue’s failure to comply with the Order for Relief, the Order

Compelling Section 341 Meeting Attendance, and the Order Compelling Section 521 Documents

are further evidence of Mr. Blue’s failure to explain loss of assets or deficiency of assets to meet

his own liabilities and/or the liabilities of the Corporate Debtors.

         88.       Accordingly, the Court should deny the Defendant’s discharge in accordance

with 11 U.S.C. § 727(a)(5) and (a)(7).

               COUNT III – IN THE ALTERNATIVE, DISMISSAL OF THIS CASE
                                 UNDER 11 U.S.C. § 707(a)

         89.       The Plaintiff re-alleges and incorporates herein the allegations contained in

paragraphs 1 through 88.

         90.       “The Court may dismiss a case under this chapter only after notice and a

hearing and only for cause, including . . . . (1) unreasonably delay by the debtor that is

prejudicial to creditors; (2) nonpayment of any fees or charges required under chapter 123 of title

28; and failure by the debtor in a voluntary case to file, within fifteen days or such additional

time as the court may allow after the filing of the petition commencing such case, the

information required by paragraph (1) of section 521(a), but only on a motion by the United

States trustee.” See 11 U.S.C. § 707(a).

         91.       Here, Mr. Blue’s failure to appear at the First Meeting of Creditors, the Second

Complaint                                                                       Page 15 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20          Entered 06/26/20 09:25:13        Page 16 of 17




Meeting of Creditors, the Third Meeting of Creditors, and the Fourth Meeting of Creditors is

prejudicial to his personal creditors and the creditors of the Corporate Debtors because it

deprives them of their right to examine him under oath at the section 341 meeting of creditors.

See 11 U.S.C. § 341(c).

       92.        Mr. Blue’s failure to file his own Schedules and Statement of Financial Affairs

is prejudicial to creditors because it does not give creditors a complete picture of his personal

financial condition.

       93.        Mr. Blue’s failure to file Schedules and Statements of Financial Affairs on

behalf of the Corporate Debtors is prejudicial to creditors because it does not give the Corporate

Debtors’ creditors a complete picture of the Corporate Debtors’ personal financial condition.

       94.        Accordingly, in the alternative, should the Court determine not to deny Mr.

Blue’s discharges as requested in Counts I and II of this Complaint, the Court should dismiss this

case under 11 U.S.C. § 707(a) because Mr. Blue’s non-participation in these jointly administered

cases has been prejudicial to creditors.

DATED: June 26, 2020                            Respectfully submitted,

                                                WILLIAM T. NEARY
                                                UNITED STATES TRUSTEE, REGION 6

                                                 /s/ Meredyth A. Kippes
                                                Meredyth A. Kippes
                                                State Bar No. 24007882
                                                Office of the United States Trustee
                                                1100 Commerce Street, Room 976
                                                Dallas, Texas 75242
                                                (214) 767-1079
                                                meredyth.a.kippes@usdoj.gov




Complaint                                                                     Page 16 of 17
Case 19-33568-mvl7 Doc 66 Filed 06/26/20        Entered 06/26/20 09:25:13       Page 17 of 17




                                CERTIFICATE OF SERVICE

      I certify that I sent copy of the foregoing document via CM/ECF or via email on June 26,
   2020 to the following parties.

                                              /s/ Meredyth A. Kippes
                                              Meredyth A. Kippes

Eric C. Blue
Eric.Blue@bridgewaynational.com

Eric C. Blue
Eric.Blue@capitalpark.net

Eric C. Blue
ericcblue@gmail.com

Diane G. Reed
Chapter 7 Trustee
dreed@bcylawyers.com

David W. Elmquist
Reed & Elmquist, P.C.
delmquist@bcylawyers.com

Omar J. Alaniz
Baker Botts L.L.P.
Omar.Alaniz@bakerbotts.com

Fareed Iqbal Kaisani
Baker Botts L.L.P.
fareed.kaisani@bakerbotts.com

DARRELL W. COOK
DARRELL W. COOK & ASSOCIATES
dwcook@attorneycook.com
all@attorneycook.com




Complaint                                                                  Page 17 of 17
